        Case 5:21-cv-00219-OLG Document 29 Filed 04/07/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

CATHERINE MCMAHAN, et al.              )
     Plaintiffs                        )
                                       )
V.                                     )      Civil Action No. 5:21-00219-OLG
                                       )
JOHN W. PETRY, et al.                  )
     Defendants                        )


                         REQUEST FOR ENTRY OF DEFAULT


      Comes now plaintiffs Catherine H. McMahan, as Conservator of Lawrence

G. Hancock, H. Sycamore Creek Ranch L.P., and H. Sycamore Creek Ranch

Management GP, LLC (hereinafter collectively “Plaintiffs”) and hereby request

the Clerk to enter a default against the defendant J. Patrick Rouse on the basis

that the record in this case demonstrates that there has been a failure to plead or

otherwise defend as provided by Rule 55(a) of the Federal Rules of Civil

Procedure. In support of this Request for Entry of Default, Plaintiffs attach as

Exhibit A “Affidavit in Support of Request for Entry of Default.”

      Plaintiffs, therefore, requests that the Clerk enter the “Entry of Default”

attached hereto as Exhibit B.

      Dated: April 7, 2021.
        Case 5:21-cv-00219-OLG Document 29 Filed 04/07/21 Page 2 of 2




                                                  Respectfully submitted,

                                                  /s/ Shane Langston
                                                  Shane F. Langston, Esq.
                                                  Attorney for Plaintif

                              CERTIFICATE OF SERVICE
       I, Shane Langston, hereby certify that on the below date I served the above
on all counsel of record via the Court’s electronic filing service.
      Dated: April 7, 2021.


                                                  /s/ Shane Langston
                                                  Shane F. Langston, Esq.
                                                  Attorney for Plaintiffs
